DETAILED ACTION
1.	This office action is for the examination of reissue application 16/381,104 filed on April 11, 2019, of US Patent 9,620,180 (hereinafter “the '180 patent”) issued from application no. 14/722,158 (hereinafter “the '158 application”), responsive to amendments and arguments filed on January 25, 2021 (“Response”) in response  to the Final rejection mailed on November 25, 2020.  
	Claims 21-40 were pending.  Claims 21-40 are new claims added in this reissue application on April 11, 2019.  All original patent claims have been cancelled.  Cancelled original patent claims 1-6 have been rewritten as new claims 35-40.  In the Response, Applicant amended claim 21.  Claims 21-40 are currently pending.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘180 patent is or was 
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments and Arguments
Recapture
5.	Claim 21 has been amended to add the limitation “a second command and a packet that includes a third encapsulated command” materially narrowing the reissue claims to avoid recapture rule.  Accordingly, corresponding rejection of claims 21-34 is withdrawn.
	
Defective Declaration
6.	Applicant argues that based on the current amendment to claim 21, the originally-filed Declaration is believed to be effective for current claim 21 and its dependent claims.  However, the original error statement fails to identify an error in the issued patent.  A statement of how claims have changed is not a statement of error.    
As advised in the last Office action, an error statement should contain language that specifically identifies at least one claim and at least one limitation that Applicant believes 

Rejection under 35 U.S.C. 251
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


8.	Claims 21-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the June 7, 2014 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states:
Claim 1 is being broadened by cancelling claim 1 and adding new claim 21, which includes some of the limitations of claim 1, but does not include other limitations, such as those reciting header and tail code.



Allowable Subject Matter
9.	Claims 21-40 would be allowable if the rejection for defective declaration is overcome.
The following is an examiner’s statement of reasons for indication of allowability: 
With respect to claims 21-34, when considered in combination with other limitations of the claims, the prior art of record does not teach a memory controller that can send two different commands to two different types of memory devices where  the second command and a packet that includes a third command as an encapsulated command is sent to a conversion circuit wherein the conversion circuit is configured to send the third command to the second memory device and receive third data according to a second timing scheme.
With respect to claims 35-40, when considered in combination with other limitations of the claims, the prior art of record does not teach an electronic device with a memory controller that can send two different types of commands to two different types of memory devices where  the second command and a packet is sent to a conversion circuit wherein the packet includes a header code, a tail code, and additional information, and the conversion circuit is configured to strip the header code and the tail code, and to access the second memory device using the additional information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992